DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims7-12,15 and 16 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
It is unclear in claim 7, as to whether the plurality of structurall supports extend horizontally or whether they extend vertically and are horizontally spaced below the cutting surface.


Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1 and 3 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Cihan et al. (2009/0096150).
In reference to claim 1, Cihan et al. teaches a drainage apparatus comprising at least one continuous lateral member defining a fluid channel, 108, and a generally planar bearing surface, 104, coupled to the fluid channel wherein the fluid channel comprises a distal lip, 110, wherein the generally planar bearing surface is located proximate the distal lip, wherein the generally planar bearing surface is located at a greater elevation than the distal lip of the fluid channel, (pp 0042, fig. 2).
In reference to claim 3, wherein the at least one continuous lateral member defines a continuous unitary fluid channel, (fig. 1).


Claim(s) 7 and 16 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Scott (2003/0094744).
In reference to claim 7, Scott teaches a reinforced cutting board system comprising a cutting board body defining a generally planar cutting surface, 20, and a reinforcing system coupled to the generally planar cutting surface, the reinforcing system comprising a plurality of structural supports, 38, coupled to the generally planar cutting surface and extending horizontally at spaced intervals below the generally planar cutting surface, wherein the generally planar cutting surface comprises at least one side edge, (pp 0075, fig. 3).
In reference to claim 16, wherein the plurality of structural supports are generally cylindrical in shape, (fig. 3).


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 4-6,8-12 and 14-19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Cihan et al. in view of Colletti (2019/0125134).
Cihan et al. teaches all the limitaitons of the claims except for a connection element coupled to the at least one continuous lateral member, a drainage device in fluid communication with the fluid channel, wherein the drainage device comprises a drainage tube and a drainage valve, wherein the drainage device further comprises a drainage reservoir in fluid communication with the drainage tube.

Colletti teaches a connection element, 34,36, coupled to the at least one continuous lateral member, (pp 0013), a drainage device, 50, in fluid communication with the fluid channel, wherein the drainage device comprises a drainage tube, 52, and a drainage valve, 54, (pp 0015-0016) and the drainage device further comprises a drainage reservoir, 26, in fluid communication with the drainage tube, (pp 0013).
It would have been obvious to one having ordinary skill in the art at the time the invention was made to provide the tool of Cihan et al. with above listed limitations, as taught by Coletti, in order to enhance the draining capabilities of the cutting system of Cihan et al.

Claims 13 and 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Scott in view of Cihan et al.
Scott teaches all the limitations of the claims except for wherein the cutting board body defines a recess for receiving at least one continuous lateral member and wherein the plurality of structural supports are generally rectangular in shape.
Cihan et al. teaches  a recess, 108, for receiving at least one continuous lateral member, (fig. 1).  It would have been obvious to one having ordinary skill in the art at the time the invention was made to provide the tool of Scott with a recess for receiving at least one continuous lateral member, as taught by Cihan et al., in order to enhance the cutting boards draining capabilities. 
It would have been further obvious to provide the tool with the plurality of structural supports are generally rectangular in shape as a matter of obvious design choice. 

Allowable Subject Matter
Claims 8-12 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Claims 20-24 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Response to Arguments
Applicant’s arguments with respect to claim(s) 1,3-7,13 and 15-19 have been considered but are moot based on new grounds of rejection.




Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 


Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHANTESE L MCDONALD whose telephone number is (571)272-4486.  The examiner can normally be reached on M-F 8hrs between 6-6 sometimes with flex.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joseph Hail can be reached on 571-575-4485.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/S.L.M/Examiner, Art Unit 3723                                                                                                                                                                                                        May 5, 2022



/JOSEPH J HAIL/Supervisory Patent Examiner, Art Unit 3723